Case 1:21-cv-00374-LDH-LB Document 1-1 Filed 01/22/21 Page 1 of 9 PagelID #: 5

EXHIBIT A
 

 

NYSCEF DOC. NO. 1

RECEIVED NYSCEF:

01/03/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF QUEENS
BERNADETTA KLIMASZEWSKA
Plaintiff(s) Index #
SUMMONS WITH
-Against- VERIFIED COMPLAINT
Plaintiff(s) designate Queens
County as the place of trial
TARGET CORPORATION
Defendant (s),

 

 

To the above-named Defendant(s):

You are hereby summoned to answer the complaint in this action, and to serve a copy of
your answer, or, if the complaint is not served with this summons, to serve a notice of appearance
on the plaintiff's attorneys within twenty days after the service of this summons, exclusive of the
day of service, where service is made by delivery upon you personally within the state, or, within
30 days after completion of service where service is made in any other manner. In case of your
failure to appear or answer, judgment will be taken against you by default for the relief demanded

in the complaint.
Dated Queens, New York
December 23, 2019

Date filed Summons:

Bhurtel Law Firm PLLC.

 
 

 

L
— wit
Bursa Prasad Bhurfel, Esa. —
Attorney for the Plaintiff BERNADETTA
KLIMASZEWSKA

3749 75" street Floor 2"4,
Jackson Heights NY 11372
718-509-6181

The basis of the venue is the Place of Accident took place at 8801 Queens Boulevard, City of

Elmhurst, County of Queens, State of New York.

1 of 8
sel Page 3 of SnRadedD 4od149/2020 |

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/03/2020

 

 

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF QUEENS
BERNADETTA KLIMASZEWSKA
Plaintiff(s) Index No #
-Against- VERIFIED COMPLAINT
TARGET CORPORATION
Defendant (s),

 

 

Plaintiff BERNADETTA KLIMASZEWSKA by her attorney Bhurtel Law
Firm PLLC., complaining of the defendant, respectfully allege the following upon
information and belief as follows:

1. That at all the times hereinafter mentioned, plaintiff was and still is a resident of
the County of Nassau, City and State of New York.

2. That at all the times hereinafter mentioned, the defendant(s) TARGET COR-
PORATION (hereinafter “Defendant” or “TARGET” was and still are a resi-
dence of the County of Queens, State of New York.

3. That at all the times hereinafter mentioned, the defendant (s) TARGET was and
is domestic corporation.

4. That at all the times hereinafter mentioned, the defendant TARGET was and is
Domestic Limited Partnership.

5. That at all the times hereinafter mentioned, the defendant TARGET was and is

domestic Limited liability corporation.

1

2 of 8
71 Page 4 of QmBORP 408149/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/03/2020

 

 

6. That at all the times hereinafter mentioned, the defendant TARGET was and is
doing business at county of Queens and State of New York.

7. That at all the times hereinafter mentioned, the defendant TARGET was/were
the owners of certain lands and premises thereon known as 8801 Queens
Boulevard, City of Elmhurst, County of Queens, State of New York, Zip Code
11373. (Herein this complaint referred as commercial premises).

8. That at all the times hereinafter mentioned, the defendant TARGET was/were
the tenants of the certain lands and premises thereon known as 8801 Queens
Boulevard, City of Elmhurst, County of Queens, State of New York, Zip Code
11373,

9. That at all the times hereinafter mentioned, the defendant TARGET and or its
agents, servants and employees managed the aforesaid land premises thereon as
the commercial premises.

10. That at all times hereinafter mentioned, the defendant TARGET and or its
agents, servants and employees maintained the aforesaid commercial premises.

11. That at all times hereinafter mentioned, the defendant and or its agents, servants
and employees controlled the aforesaid commercial premises.

12. That at all times hereinafter mentioned, the defendant and or its agents, servants
and employees occupied and/or had possession of the aforesaid commercial

premises.

ha

3 of 8
21 Page 5 Of brsORWP 409149/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/03/2020

 

 

13. That at all the times hereinafter mentioned, the defendant TARGET and or its
agents, servants and employees negligently managed the aforesaid land premises
thereon as the commercial premises.

14. That at all times hereinafter mentioned, the defendant TARGET and or its
agents, servants and employees negligently maintained the aforesaid commer-
cial premises.

15. That at all times hereinafter mentioned, the defendant and or its agents, servants
and employees negligently controlled the aforesaid commercial premises.

16. That at all times hereinafter mentioned, the defendant and or its agents, servants
and employees negligently occupied and/or had possession of the aforesaid
commercial premises.

17. That at all times hereinafter mentioned, the defendant and or its agents, servants
and employees negligently display Furniture, goods things for the purpose of
sale.

18. That at all relevant times, the store located at 8801 Queens Boulevard, City of
Elmhurst, County of Queens, State of New York, was and is a supermarket
and/or business store where the defendants invite the general public, including
the plaintiff.

19. That at all relevant times on the 28" day of October 2017, and for some time

prior thereto, the defendant, their agents, servants and/or employees created,

“a

4 of 8
 

 

NYSCEF DOC. NO.

20.

21

22.

23h

24.

i) RECEIVED NYSCEF: 01/03/2020

caused, permitted and allowed inside the store at premises to be, become and
remain in a dangerous condition and/or hazardous condition and/or created such
hazardous and/or dangerous condition and/or causing it to come off the furni-
ture, box, and/or materials.

That at all relevant times on October 28, 2017 subject furniture, box, book-
shelves and/or material suddenly fell off from display area and struck plaintiff.
The limitations on liability set forth in C.P.L.R. Article 16 do not apply herein
and one or more of the exemptions set forth in C.P.L.R. §1602 applies.

The defendants negligently failed to properly inspect, and maintain the premises
and/or its business, causing a dangerous and hazardous condition to exist on its
premises and/or business.

Fall of the furniture, box, goods, or things was caused solely by the negligence of
the defendant as aforesaid and without any negligence on the part of the plaintiff
contributing thereon in any manner or degree whatsoever.

That due to the aforesaid accident Plaintiff sustained injuries to her various part
of her body and limbs and permanent residuals such as impairment of motion of
body part, organ or system, with continuous pain and stiffness was injured both
internally and externally was compelled to seek and secure medical care for the

treatment of her injuries.

5 of 8
al Page 7 of Snbmah #icblas/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/03/2020

 

 

25. That as a result of the foregoing, plaintiff has been damaged in a sum, which
exceeds the jurisdictional limits of the lower courts in the State of New York.

26. By reason of the foregoing, the plaintiff was injured, all to her damage in an

amount that exceeds the jurisdictional limits of all lower courts that would oth-

erwise have jurisdiction over this action.

WHEREFORE, the plaintiff's demands judgment against the defendants,

jointly and severally for each cause of action in the sum exceeding jurisdictional limits

of all lower court’s in the State of New York with the interest thereon, costs and dis-

bursements of the within action for each cause of action.

Dated: Jackson Heights, New York Your Etc.
December 23, 2019 Bhurtel Law Firm PLLC

     
   

ee
san

\A

Cone Z + : OS

Durga Prasad Bhu el>Esq.
Attorney for the Plaintiff —~
37-49 75" Street, 2" floor,
Jackson Heights NY 11372
718-509-6181

6 of 8
Page 8 of Q$nbaga& #70b4.49/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/03/2020

 

 

VERIFICATION

STATE OF NEW YORK }
ss:
COUNTY OF QUEENS

I, BERNADETTA KLIMASZEWSKA, being duly sworn, state
that I am the plaintiff in this action and I have read and
Verified Complaint and know the contents thereof; the same are
true to my knowledge, except as to those matters alleged on
information and belief, and as to those matters I believe them
to be true.

by

Bernadetta Klimaszewska
Subscribed and sworn before me on

this 23"4 day of December 2019

Oe cern TTR
: q OTA
Baa RA OF NEW YORK

‘ - STATE
Notary Public | NOTARY "nO. 02066338605 Wty
QUALIFIED ase ae o ya, 2020

 POMEMISSION EXPIRES MARSH
NAY COMMISSION EXOT

 

 

7 of 8

reer
 

pe Page 9 Of QubRONY *ob249/2020

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/03/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF QUEENS
BERNADETTA KLIMASZEWSKA
; Index No,
- Plaintiff(s)
#
Against
TARGET CORPORATION
- Defendant(s)

 

 

 

SUMMONS WITH VERIFIED COMPLAINT

Durga Prasad Bhurtel, Esq.
Attorney for Plaintiff(s)

Office and Post office Address, Telephone

Bhurtel Law Firm PLLC
3749 75" Street Floor 2"4,
Jackson Heights New York 11372
7185096181

To:
Attorney(s) for Respondent

Service of a copy of the within is hereby admitted
Dated,

SP PARE CERR ER ARE RAE EERE HAAR RE ER ERE EE ES

Attorney(s) for

8 of 8

Ter
